Title: Arnauld de Laporte to John Adams: A Translation, 4 April 1779
From: Laporte, Arnauld de
To: Adams, John


      
       Sir
       Brest 4th April 1779
      
      The Count Dorvilliers has sent me the Letter you wrote him concerning the American sailors that are on board the fier Rodrigue. Always desirous to render every service, that depends upon myself, to the United states, and more so in what may be agreeable to your Excellency I immediately ordered the Cap of said Vessel, to deliver these Men to Mr. Landais. The Cap whose Crew is very week, informed me that these pretended American sailors, who are only two in number, are part of a Crew belonging to a Privateer from Bristol taken by a Kings Vessel and conducted to Rochefort, that these men had been put in Prison from whence the Cap had had the liberty to take them to go on board his Vessel; That the Privateer had made no Prizes, that these two Men taken in Arms against France, and making part of a Crew of an English Privateer could not be looked upon but as English-Men, and cannot partake of the priviledges of the subjects of the Republic of the United states of America.
      Notwithstanding the legitimacy of those premature Reasons, I should in any other circumstance have ordered it otherwise and have delivered these Men to Cap Landais, but the Vessel the fere Rodirigue being so ill manned altho a Vessel of force having 56 Cannons mounted, and ordered to sail after tomorrow, I should have the utmost dificulty to replace the Men he would be obliged to put on shore, in short your Excellency is not ignorant that this Vessel is in a great measure, in the service of the United states; those she has already rendered to the Continent are not in all probability the last that the Congress is to expect; and if she returns she will land these Men without any difficulty. I dare flatter myself, sir, that your Excellency will not take it amiss on these considerations that the Cap establish a Guard on board his Vessel the fiere Rodrigue. I supplicate to know what is required of me, I shall execute it with the haste, or eagerness that I have in proving on every occasion the perfect consideration with which I am Your Excellencys’ most humble & obedient Servant
      
       (Signed) La Porte
      
     